

EXHIBIT 10.41


SEPARATION AGREEMENT AND GENERAL RELEASE




For and in consideration of the promises set forth in this Separation Agreement
and General Release, and intending to be legally bound, William D. Katz (the
"Employee") and AmeriGas Propane, Inc. (the "Company") agree as follows in
connection with the Employee’s separation from employment with the Company:


1.    (a) Effective July 15, 2013 (the “Separation Date”), the Employee’s
service as an employee of the Company shall cease. The Employee confirms his
resignation from all offices held by the Employee with the Company and any
subsidiary or affiliate of the Company as of May 28, 2013.


(b) Subject to the Employee’s execution and delivery of this Separation
Agreement and General Release, the Company will pay the Employee, in
consideration of the Employee staying in place through the initial integration
of the Heritage Propane acquisition and until his successor was identified and
successfully on-boarded, the gross amount of $375,000 (less all deductions and
withholdings required by law or authorized by the Employee) in a lump sum
payment as soon as practicable following the Separation Date and the expiration
of the revocation period described in paragraph 3(b) below.


(c) In addition, subject to the Employee’s execution and delivery of this
Separation Agreement and General Release, the Employee will be paid a prorated
management bonus in consideration of current year performance based on the
Company’s estimate (in its sole discretion) of achievement of goals as of June
30, 2013 under the Company’s Annual Bonus Plan or such other amount as may be
determined by the Compensation/Pension Committee of the Company’s Board of
Directors (the “Compensation Committee”) in its sole discretion, which amount
shall be payable (if at all) as soon as practicable following determination of
the Compensation Committee and expiration of the revocation period described in
paragraph 3(b) below.                        


2. The Employee releases the Company and its parents, partners, predecessors,
subsidiaries and affiliates (including without limitation Heritage Operating,
L.P.) and its and their predecessors, successors and assigns and its and their
directors, officers, employees, partners, agents and trustees (collectively
referred to as the "Company and Affiliates") of and from any actions, suits,
debts, claims and demands whatsoever in law or in equity, which the Employee
ever had, now has, or may have, or which the heirs, executors or administrators
of the Employee hereafter may have from the beginning of the Employee's
employment with the Company and Affiliates to the date of this Separation
Agreement and General Release, and particularly, but without limitation of the
foregoing general terms, any claims arising from or relating in any way to the
Employee’s employment relationship or the termination of the Employee’s
employment relationship with the Company, including but not limited to, any
claims which have been asserted or could have been asserted or could be asserted
now or in the future under the Age Discrimination in Employment Act, 29 U.S.C.

1



--------------------------------------------------------------------------------



§621, et seq.; the Employee Retirement Income Security Act of 1974, 29 U.S.C.
§1601, et seq.; the Americans with Disabilities Act, 42 U.S.C. §12101, et seq.;
Title VII of the Civil Rights Act of 1964, 42 U.S.C. §2000e, et seq.; the
Pennsylvania Human Relations Act; the Pennsylvania Compensation Act (in each
case, as amended) and any and all other federal, state or local laws and any
contract, tort or common law claims now or hereafter recognized.


3.    (a)    The Employee has been and is advised to consult with an attorney
before signing this Separation Agreement and General Release. The Employee has
read the terms of this Separation Agreement and General Release and understands
its terms and effects. The Employee has signed this Separation Agreement and
General Release with the intention of releasing all claims against the Company
and Affiliates in exchange for the payments described in paragraph 1 above,
which the Employee acknowledges is valid and sufficient consideration for this
Separation Agreement and General Release.


(b) The Employee may consider this Separation Agreement and General Release for
a period of up to twenty-one days from the date on which it is presented to the
Employee. The Employee may revoke this Separation Agreement and General Release
at any time within seven days after signing it by delivering written notice to
AmeriGas Propane, Inc., Attention: Chief Executive Officer, P.O. Box 965, Valley
Forge, PA 19482. If the Employee fails to sign and return or revokes this
Separation Agreement and General Release on a timely basis, the Separation
Agreement and General Release shall be null and void and the Company and
Affiliates shall have no obligations thereunder.


4.    An employment reference will be provided to prospective employers by the
WORK NUMBER at 800-367-5690. The only information given will be the Employee’s
name, date of hire, date of termination, job title and if requested by the
Employee, rate of pay. A one-page explanation how to utilize the WORK NUMBER is
attached.
 
5. From and after the Separation Date, the Company and Affiliates have no
obligation to provide the Employee with any payments, benefits or considerations
(including, without limitation, pursuant to the Company’s Senior Executive
Employee Severance Plan) other than those described herein, except for the
continuation of the Employee's medical benefits at the Employee's own expense to
the extent required by law, any rights (including distributions) to which the
Employee is entitled under the AmeriGas Propane, Inc. Nonqualified Deferred
Compensation Plan and any vested pension and retirement benefits to which the
Employee is entitled under the terms of the applicable benefit plans; provided,
however, that long-term compensation awards granted to Employee shall, (x) as to
options, continue to be exercisable in accordance with the terms and conditions
of the UGI Corporation 2004 Omnibus Equity Incentive Plan (the “2004 Plan”),
subject to Section 2(b)(ii)(B) of the Terms and Conditions thereof, and (y) as
to performance units, be pro-rated in accordance with the terms and conditions
of the Company’s 2010 Long Term Incentive Plan (the “2010 Plan”), subject to
Section 2(c)(i) of the Terms and Conditions thereofof (for the avoidance of
doubt, calculated without offset under Section 4.01(e) of the Senior Executive
Employee Severance Plan), with the result that the performance units for the
performance periods (x) 2012 through 2014 and (y) 2013 through 2015 shall be
reduced to 1,000 units and 566 units,

2



--------------------------------------------------------------------------------



respectively. The options and performance units held by the Employee are
referenced in the attached Exhibit A.
6.    The Employee's employment relationship with the Company and Affiliates
will be permanently and irrevocably terminated as of the Separation Date and the
Company and Affiliates do not have any obligation to re-employ the Employee.
After leaving the employment of the Company and Affiliates, the Employee will
assist the Company and Affiliates to conclude any matters that are pending
provided such assistance does not interfere with any subsequent employment
obtained by the Employee. The Employee agrees that he will not disparage or make
negative references about the Company and Affiliates or any officer, director,
agent or employee of the Company and Affiliates or its or their policies,
procedures, programs or business practices.


7.    Nothing contained in this Separation Agreement and General Release shall
be considered to be an admission by the Company and Affiliates of any violation
of any federal, state or local law or of any duty owed by the Company and
Affiliates to the Employee.


8.    Except to the extent that the terms hereof shall become public pursuant to
the last sentence of this paragraph, the Employee shall not disclose the terms
of this Separation Agreement and General Release to any person other than the
Employee's attorney, accountant or members of the Employee's immediate family.
Any violation of this confidentiality provision by the Employee shall constitute
a material breach of this Separation Agreement and General Release. The Employee
acknowledges that the Company may be required under applicable law or stock
exchange rule to make a public disclosure of this Separation Agreement and
General Release.


9. In further consideration of the payments made hereunder, the Employee
acknowledges that he has previously executed and delivered that certain
Confidentiality and Post-Employment Activities Agreement dated as of January 14,
1997 (the “Confidentiality Agreement”) with the Company and that the
Confidentiality Agreement remains in full force and effect, including following
his separation from employment with Company. The Employee also represents that
the Employee has returned all Company records and confidential information to
the Company.
    
10. Neither the Company and Affiliates nor their agents, representatives or
attorneys have made any representations to the Employee concerning the terms of
effects of this Separation Agreement and General Release other than those
contained herein. Except as set forth in paragraph 9, this Separation Agreement
and General Release is the only agreement between the parties and supersedes all
prior agreements between the parties regarding the subjects covered by it. This
Separation Agreement and General Release may only be changed by means of a
written modification signed by both parties.


11. This Separation Agreement and General Release and the obligations of the
parties hereto shall be construed, interpreted and enforced in accordance with
the laws of the Commonwealth of Pennsylvania, without regard to its choice of
law provisions. The Employee agrees to the exclusive jurisdiction of the Court
of Common Pleas of Montgomery County, Pennsylvania and the United States
District Court for the Eastern District of Pennsylvania in all disputes that may
arise between the Employee and the Company and its affiliates.



3



--------------------------------------------------------------------------------





WITNESS    AMERIGAS PROPANE, INC.


________________________________    By: _______________________________    
Jerry Sheridan, President and CEO


DATE: _____________________________


WITNESS    WILLIAM D. KATZ


________________________________    ___________________________________




DATE: _____________________________

4



--------------------------------------------------------------------------------



EXHIBIT A


OPTIONS


Grant Number
Grant Date
Exercise Price
Outstanding
Expiration Date
2004 OECP OP
01/01/2009
$24.42
4,334
12/31/2018
2004 OECP OP
01/01/2010
$24.19
8,667
12/31/2019
2004 OECP OP Jan11
01/01/2011
$31.58
12,000
12/31/2020
2004 OECP OP Jan12
01/01/2012
$29.40
13,000
12/31/2021
2004 OECP OP Jan13
01/01/2013
$32.71
12,000
12/31/2022



                                
PERFORMANCE UNITS


Performance Period
Target Amount
2011-2013
1,700
2012-2014
1,000*
2013-2015
566*



*After pro-ration in accordance with the 2010 Plan.





5

